DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed is a 371 of PCT/EP2017/084033 filed on 12/21/2017.Receipt of certified copies of United Kingdom 1622304.2 12/28/2016,1622307.5 12/28/2016 and 1622305.9 12/28/2016 filed on June 18 2019 required by 37 CFR 1.55 is acknowledged. 
Claims 1-7, 10, 12-16, 18-21, 23-27, 29, 32-34, 43, 51 and 67 have effective filing date of December 28 2016. Claim 22 has a filing date of December 21 2017.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show elution cell outlet 207 b’ in fig.10 as described in the specification (pg.16 line 29).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The phrase “to inlets” is used instead of “two inlets” pg. 17 line 5.
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (pg.24 line 12). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the term CaptoTM Q (pg.12, line 15) which is a trade name or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7,14,15, 18, 20, 29, 23, 24, 26 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims 25, 32, 33 and 34 are also rejected.

Claim 5 recites “step c) is performed in a washer HGMS (342) and step d) is performed in an elution HGMS (8;108;208;344)” and has components in parenthesis. It is unclear if these are synonyms for the washer chamber and elution chambers or if it is meant to limit the claim. MPEP 2173.05(s) states: Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Use of parenthesis renders the claim to be unclear and the reference to the figures in the claim is indefinite. The numbers in parenthesis should be removed.

Both claims 7 and 29 recite “target biomolecule or immunoglobulin” which renders the claims indefinite because although claim 1 recites a “target biomolecule” it does not recite or require an immunoglobulin.  It is unclear in claims 7 and 29 if the recitation of “or immunoglobulin” is meant to further define the “target biomolecule” or, if the immunoglobulin is present if this is in addition to and separate from the target biomolecule.  

Claims 15, 18 and 20 recites “said bioreactor vessel”. This limitation renders the claims indefinite as it is unclear if the “said bioreactor vessel” is the same as “bioreactor’ recited in claim 14 on which all three claims are dependent on. 
Claim 23 recites “said bioreactor vessel.” Claim 23 depends on claim 21 which further depends on claim 1. 
Claims 24 and 26 recites “said bioreactor vessel” and depends on claim 1. 
There is no recitation of a “bioreactor vessel” in claim 1 or 21 and claim 14 recites “a bioreactor” hence it is unclear what the “said bioreactor vessel “means and the scope of the claims unclear. MPEP 2173.05 (e) states that a claim is indefinite when it contains words or phrases whose meaning is unclear. There is insufficient antecedent basis for this limitation in the claims. Rejection can be overcome by rewriting the claims to carry either “a bioreactor” or “a bioreactor vessel”.

Claim 67 recites “said ligands”. Claim 67 is dependent on claim 1 and Claim 1 does not recite “ligands” and therefore the claim lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 12, 13, 14, 21,23-27, 32 and 43 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Oscarsson et al. (WO 2015/034428). (hereinafter “Oscarsson”).

Regarding claims 1 and 13, Oscarsson teaches separation method from a cell culture (pg.18, para 93, lines 27-29 and pg.19 lines 1-3). A plurality of clean Protein A magnetic beads (pg. 19 para 98 lines 19-20) was contacted with a solution/cell culture with target biomolecule, in a cell culture tank/ re-circulation tank (pg.19 para 98 lines 21-24) and this suspension was circulated to the magnetic separator and back to the cell culture/recirculation tank to achieve complete extraction of antibodies from the cell culture (pg. 19, para 98, lines 22-25). The process was repeated with the magnets activated to retain the beads with the magnetic field (pg. 19, para 99, lines 22-25) and deactivation of the magnets and washing with a rinse buffer (i.e., washing liquid) (pg.20 para 102, lines 11-23) followed by activation of the magnets to retain the beads (pg. 20 para 103 line 21) and deactivation to facilitate eluting the beads with an eluent to release the target biomolecule from the said beads (pg.20 para 103 lines 21-26)  and recovered (pg. 20 para 103 lines 21-26 and pg.21 para 105, lines 3-6).

Regarding claims 6, 21, 24 and 25 Oscarsson teaches that after recovery of the target molecule the beads are cleaned in place, re-equilibrated and reused (pg. 21 para 107-110 lines 13-29). The clean beads for reuse are stored in an antibacterial solution (pg. 22 para 111 lines 1--6 and para 112 lines 7-8).

Regarding claim 12 Oscarsson teaches passing a rinse buffer through the separator followed by retraction of the magnets to enable re-suspension of the particles contacting the beads with the wash buffer, followed by retaining of beads by reactivation of magnets and draining of solution from the system (pg. 20 para 101 lines 8-9 and para 102 lines 12-20).

Regarding claim 14 Oscarsson teaches that clean Protein A magnetic beads (pg.19 para 98 lines 19-20) brought into contact with cell culture containing target biomolecule, in a cell culture tank/ re-circulation tank (i.e., a contactor or a bioreactor, which can be a devise or system to support a biologically active environment) (pg.19 para 98, lines 22-25).

Regarding claim 23 Oscarsson teaches the apparatus for separation includes, a container for collecting magnetic particles, cell culture/feed tank including additional tubing, valves and connectors (pg.17 para 84 lines 11-13). Oscarsson also teaches that suspended magnetic particles were transferred to the culture/feed tank (bioreactor or contactor) and to the magnetic separator (pg.17 para 88 lines 37-30). It can be inferred that the particles were transferred via the sterile (pg.19 para 94-96 lines 4-14) tubing (pg.3/3 fig. 5) from the magnetic bead storage container to the culture/feed tank (bioreactor or contactor) and to the magnetic separator.

Regarding claims 1, 26 and 32 Oscarsson teaches magnetic beads (pg. 4 para 16, lines 8-11) are added to a fermentor or kept in suspension while circulating, looping the cell culture through the magnetic separator device and back to the cell culture/re-circulation tank (bioreactor or contactor) (pg. 19 para 98 line 22-24).

Regarding claims 1, 27 and 43 Oscarsson teaches that the cell culture can be an unclarified culture (pg. 18 para 93 line 29 and pg.19 line 1) or alternatively a cell depleted culture (pg.22 para 113, lines 15-16) and the functionalized magnetic beads were added to the cell culture tank/re-circulation tank, and kept in suspension while circulating, looping the cell culture through the magnetic separator device and back to the cell culture/re-circulation tank (contacting) to achieve maximum extraction of target molecules.

Claims 1,10, 12 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holschuh and Schwaemmle (Preparative Purification of Antibodies with Protein A—An Alternative to Conventional Chromatography. J. of Magnetism and Magnetic Materials 293 (2005) 345–348). 

Regarding claim 1 the reference teaches separation of a target biomolecule, an antibody from a cell culture supernatant (pg.346 column 4 line 7) by providing a plurality of Protein A magnetic particles (pg.346 column 4 line 9), contacting by mixing culture supernatant with about 20 mg/L of a mouse lg2b antibody and 100 g of Protein A magnetic particles and stirred for 5 min at room temperature to adsorb the antibodies to the bead surface (pg.346 column 4 lines 7-11), retaining said beads with a magnetic field (pg.346 column 4 lines 11-13) and washing six times by complete resuspension in washing liquid for removal of unwanted proteins and salt (pg.346 column 4 line 11-) and eluting twice.

Regarding claims 1 and 27 the reference teaches that the cell culture supernatant (cell depleted cell culture) was used (pg.346 column 4 line 7). 

Regarding claim 10 the reference teaches the use of ion exchange chromatography after elution pg.346 column 4 line 2-3).

Regarding claim 12 the reference teaches that the beads were retained and resuspended and washed with a washing liquid (pg.346 column 3 lines 9-11 and pg.346 column 4 lines 15-17).

Claims 1, 2, 3, 4, 5,12, 13 and 21 are rejected under 35 U.S.C. 102 as being anticipated by Kaeppler et al. (In Situ Magnetic Separation for Extracellular Protein Production. J. Biotech. and Bioeng. 2008; l05: 579-585) (hereinafter “Kaeppler”).

Regarding claim 1 Kaeppler teaches that bacitracin linked magnetic adsorbents (pg.536 column 3 lines 48-50) or were added to the fermentation broth with protease (pg.538 column 7 lines 24-27) in an adsorption vessel. The broth was then transferred to a HGMS with the magnet switched on (pg.538 column 7 lines 29-30). Washing was done by adding the relevant buffer (wash liquid), the magnet switched off and the particles released (pg.538 column 8 lines 8-10). The cycles were repeated with wash or elution buffer (pg.538 column 8 lines 11-12).

Regarding claims 2,3,4 and 5 the reference teaches that HGMS in addition to capturing of magnetic particles is capable of steps such as washing and elution of the magnetic particles (pg.538 column 7 lines 11-13). Washing was done by adding the relevant buffer (wash liquid), the magnet switched off and the particles released (pg.538 column 8 lines 8-10). The cycle was repeated with wash or elution buffer (pg.538 column 8 lines 11-12).

Regarding claim 12 the reference teaches that washing was done by adding the relevant buffer (wash liquid), the magnet switched off and the particles released (pg.538 column 8 lines 8-10). 

Regarding claim 13 the reference teaches that the wash cycle and elution cycle followed the same steps of turning off the magnetic field, resuspending the beads, adding the relevant buffer and recapturing the magnetic beads by turning on the on the magnet. The magnetic field was switched on and the magnetic adsorbents captured (pg.538 column 8 lines 8-13 and pg. 542 column 13 lines 13-17). 

Regarding claim 21 the reference teaches that prior to use, all parts to come in contact with the fermentation broth were sterilized (pg.538 column 7 lines 18-19).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2,3,4 and 5 are rejected 35 U.S.C. § 103 as being unpatentable over Oscarsson (WO 2015/034428) in view of Kaeppler et al. (In Situ Magnetic Separation for Extracellular Protein Production. J. Biotech. and Bioeng. 2008; l05: 579-585) (hereinafter “Kaeppler”).
The teachings of Oscarsson as they apply to claim 1 from which claims 2, 3, 4 and 5 depend, are given previously in this office action and are fully incorporated here.
Oscarsson does not teach the use of High Gradient Magnetic Separation (HGMS) for magnetic separation of biomolecules or the use of a “washer” separator and an “elution” separator. 
The separation of target biomolecules with magnetic particles linked to specific binding partners using an HGMS is taught by Kaeppler. The method of Kaeppler retained, washed and eluted alkaline serine proteases using bacitracin-linked superparamagnetic adsorbents, from the crude fermentation broth of B. licheniformis (pg.538 column 7 lines 7-31 and column 8 lines 1-20). With regard to claim 5, which requires that retaining with magnetic field and washing the beads with washing liquid is performed in a "washer" HGMS and eluting beads with an eluent to desorb and recovering target biomolecule in an eluate is performed in an "elution" HGMS, the specification does not provide any limiting definition as to what makes a particular HGMS a washing HGMS or an elution HGMS. The claim language does not require that the two HGMS are separate apparatus. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have used a known technique of HGMS to improve magnetic separation of Oscarsson as demonstrated by Kaeppler. One would have been motivated to use the HGMS because Kaeppler teaches that HGMS in combination with highly specific magnetic adsorbents leads to rapid and complete recovery of the target and reduces the contaminants associated with other separation processes (Kaeppler pg. 535 column 2 lines 17-19 and pg. 536 lines 1-11). Therefore, the claimed invention is prima facie obvious. 

Claims 7 and 29 are rejected 35 U.S.C. § 103 as being unpatentable over Oscarsson (WO 2015/034428) in view of Cao et, al., (Immobilization Staphylococcus Protein A on Magnetic cellulose microspheres for IgG affinity purification. Artif. Cells Nanomed. Biotechnol. 80:5, 467-4, 2009). 
The teachings of Oscarsson as they apply to claim 1 and claim 27, from which claims 7 and 29 depend, are given previously in this office action and are fully incorporated here.
 Oscarsson does not teach a method wherein the cell culture comprises at least 1 mg/ml target biomolecule or immunoglobulin. 
However, Cao et al teaches functionalized magnetic polymeric spheres with antibody binding capacity of 1.1 to 1.2 mg/ml. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the separation method as described by Oscarsson so as to have used the beads of Cao and when doing so to ensure that the target biomolecule or immunoglobulin would at least be at a concentration of 1 mg/ml.  The substitution of the beads of Cao for the beads of Oscarsson would have been a substitution of one known magnetic protein A binding bead for another, and the result of the substitution would have predictably provided an alternative method for isolating Protein A. Further in view of the substitution it would have been obvious to ensure that the target immunoglobulin would at least be at a concentration of 1 mg/ml because this is the binding capacity of the magnetic beads taught by Cao.

Claim 10 is rejected 35 U.S.C. § 103 as being unpatentable over Oscarsson (WO 2015/034428) over Holschuh and Schwaemmle (Preparative Purification of Antibodies with Protein A—An Alternative to Conventional Chromatography. J. of Magnetism and Magnetic Materials 293 (2005) 345–348). 
The teachings of Oscarsson as they apply to claim 1 from which claim 10 depends, are given previously in this office action and are fully incorporated here. 
Oscarsson teaches that the eluted target molecule from the bound form is further purified by use of a filter e.g. a 0.22 μm filter (pg. 9, para 49 line 27). 
However, Oscarsson does not teach that the eluate is applied directly on a chromatography column.
Holschuh and Schwaemmle teaches magnetic separation of a target and elution of the target molecule from the magnetic particles. The reference teaches that the eluate is applied directly to a chromatography column (pg. 346 column 3 lines 29- 31 and column 4 lines 1-6 and pg. 347 fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have substituted the filtration step of Oscarsson with the use of chromatography columns. Because both Oscarsson and Holschuh and Schwaemmle teach methods for separating a target from an eluate, it would have been obvious to one skilled in the art to substitute one method for the other to achieve the predictable result of isolating the target from the eluate. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.   

Claims 15,16, 20, 33 and 34 are rejected 35 U.S.C. § 103 as being unpatentable over Oscarsson (WO 2015/034428)  in view of Henon et al. (US 2013/0244322). (hereinafter “Henon”).
The teachings of Oscarsson as they apply to claims 1, 14, 26 and 32 for claims 15,16, 20, 33 and 34 from which they depend, are given previously in this office action and are fully incorporated.
Oscarsson does not teach that the tank in which the cells are cultured is a flexible bag or that it is mounted on a tray adapted to rock around a horizontal axis which has at least one magnet or magnet holder.  
Henon teaches of flexible bags (pg.1 para 13 and 14 lines 38-52) to grow cells (bioreactors that are flexible bags) (pg.1 column 2 para 14 lines 47-54) placed on a horizontal support plate or tray (pg. 2 column 4 para 29 lines 29-34) which is mounted on an agitation devise that moved around its horizontal axis. It also teaches that flexible bags have good permeability to oxygen and carbon dioxide which allows a good aeration of the contents of the bag and lowers the risk of contamination (pg.1 para 13 lines 37-46). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the magnetic separation method of Oscarsson by growing cells in a bioreactor (flexible bag) placed on a horizontally moving rocker of Henon instead of a cell culture tank/re-circulation tank of Oscarsson in order to take advantage of the benefits of using a flexible bag as a bioreactor, as taught by Henon.  Furthermore, it would have been obvious to have on the flexible bag tray assembly taught by Henon a magnet or magnetic holder in order to practice the magnetic separation set forth in Oscarsson.   

Claims 1, 14,18 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Kaeppler et al. (J. Biotech. and Bioeng. 2008; l05: 579-585). (hereinafter “Kaeppler”).
Kaeppler teaches that in one embodiment (embodiment 1) a culture in a shake flask (bioreactor) was mixed with presterilized magnetic adsorbents. The suspension was added to a second shake flask followed separation using a permanent magnet held to the bottom of the flask (configured for magnetic retention of magnetic beads) and after the separation of the adsorbents, the broth was decanted. The retained adsorbents were used for the elution step (pg.538 column 8 lines 13-25).
This embodiment of Kaeppler does not teach a wash step after the step of capturing of magnetic adsorbents and before elution. 
However, in another embodiment (embodiment 2) Kaeppler teaches using HGMS for the separation of the same alkaline serine proteases from the crude fermentation broth of B. licheniformis using magnetic adsorbents capable of binding the protease. This separation method incorporates the step of washing before elution. 
Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated a wash step in the separation of proteases from a bioreactor configured for magnetic retention of magnetic beads. In doing so they could have removed cells (pg. 541 column 13 lines 19-21), other proteins and a variety of salts, sugars, medium components (pg.541 column 14 lines 1-3) and proteins bound to the adsorbed protease (pg.542 column 15 lines 1-3). Therefore, it would have led one of ordinary skill to combine the two elements from the same prior art and in modifying the prior art reference teachings, to arrive at the claimed invention.

Claim 22 is rejected 35 U.S.C. § 103 as being unpatentable over Oscarsson (WO 2015/034428) over Florescu (International Pub. No. WO 2011/059512 Al). 
The teachings of Oscarsson as they apply to claim 1 and 21 from which claim 22 is depended, are given previously in this office action and are fully incorporated here as pertaining to use of magnetic separation method. 
Oscarsson does not teach the functionalized magnetic beads used in the method for separation of biomolecules are supplied dry.
Florescu teaches of lyophilized microspheres containing magnetic particles coated with antibodies, polymers, surfactants and bulking agents (pg.9 para 41 lines 12-18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the functionalized magnetic particles of Oscarsson by providing dry magnetic particles in a polymer (polysaccharide) with a protein (Protein A) in the presence of surfactants and bulking agents to obtain the dry beads of the claimed invention to obviate the need for refrigeration and to facilitate storage and distribution (pg.5 para 9 lines 18-19). 

Claim 51 is rejected 35 U.S.C. § 103 as being unpatentable over Oscarsson (WO 2015/034428) in view of Johansson and Palmgren (US Pub. No.  2014/0329995). 
The teachings of Oscarsson as they apply to claim 1 from which claim 51 is depended, is given previously in this office action and are fully incorporated here as pertaining to use of magnetic separation method. 
Oscarsson teaches that the target biomolecule is an antibody and the magnetic beads comprise is a porous matrix with one or more magnetic particles embedded (pg.9 para 46 lines 10-14 and para 48 lines19-21 and page 11 para 55 lines 1-5).  Oscarson also teaches that the magnetic bead has proteinaceous ligands covalently coupled to the porous polymer ((pg.9 para48 lines19-21 and pg.19 para 98 line 19).
Oscarsson does not teach the use of at least 10 mg/ml Fc binding proteinaceous ligands bound to the magnetic bead. 
However, Johansson and Palmgren teaches a density of 7-15 mg/ml (pg.2 column 4 para 25 lines 47-51) of ligand was used to separate immunoglobulins. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the magnetic beads of Oscarsson to a ligand density of at least 10 mg/ml using the teachings of Johansson and Palmgren in order to achieve high polypeptide content which would have yielded the predictable results of high binding capacity for immunoglobulins and immunoglobulin-containing proteins ((pg.2 column 4 para 25 lines 49-51).

Claim 67 is rejected under 35 U.S.C. § 103 as being unpatentable over Oscarsson et al. (WO 2015/034428) in view of Johansson and Palmgren (US Pub. No.  2014/0329995). 
The teachings of Oscarsson as they apply to claim 1 to which claim 67 is depended, are given previously in this office action and are fully incorporated here as pertaining to use of magnetic separation method.
Oscarsson does not teach that the ligands are alkali stabilized mutants of SpA Fc binding domains. Johansson and Palmgren teaches a separation method for immunoglobulins using a Protein A (pg.2 column 4 para 21 lines 6-16). The ligand as used by Johansson and Palmgren are the Protein Z (pg.2 column 4 para 21 lines 6-16) or the C domain of Protein A and are alkali stabilized mutants (pg.2 column 1 para 19 lines 52-60) of SpA Fc binding domains (pg.2 column 1 para 17 lines 31-38). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the ligand as described by Oscarsson by using the alkali stabilized mutants of Johansson and Palmgren to obtain the claimed invention. The use of alkali stabilized mutants as taught in prior art (pg. 1 column 3 para 5 lines 48-61 and column 4 lines1-9) can withstand cleaning in place (CIP) under alkaline conditions which is a standard practice of cleaning of the matrix (pg.1 para 5 lines 50-61 and column 4 lines 1-9) enable the reuse of sterile functionalized magnetic beads and therefore reduce costs in a rapid separation method.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17/437,118
Claims 1-5, 12-14, 18, 19, 26, 27 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3, 27- 31 of co-pending Application No. 17/437,118 (herein referenced as 17/437,118). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1,3, 27- 31 of 17/437,118, anticipate Claims 1-5, 12-14, 18, 19, 26,27 and 32 of the instant application.
Regarding claims 1, 13 and 27, 17/437118 teaches that the method of separation comprises the steps of bringing into contact functionalized magnetic particles (claims 1 and 3) capable of binding a biomolecule, with the cell culture ( claims 1 and 3) or biological solution (claim 3), in a bioreactor/contactor (claim 29)  or magnetic separator (claims 28 and 29) or directly providing a mixture of cell culture and magnetic particles with bound biomolecules to a magnetic separator (claim 28). Further utilizing a magnetic field (claim 1) to retain the particles, wash the particles (claims 1, 3, 5, 30 and 31) and retain the particles (claims 1 and 3) eluting the biomolecule (claims 1 and 3).

Regarding claims 2, 3, 4 and 5, 17/437118 teaches that a magnetic separator with an external magnet, namely a High Gradient Magnetic Separator (claim 27) was used to wash the particles with a washing liquid after removing the magnetic field, resuspending the particles, followed by retaining the magnetic particles, removing the washing liquid (claims 1, 3, 5, 30 and 31) and eluting the biomolecule (claims 1 and 3).

Regarding claim 12, 17/437118 teaches that the particles were washed with a washing liquid after removing the magnetic field, resuspending the particles, followed by retaining the magnetic particles, removing the washing liquid (claims 1, 3, 5, 30 and 31).

Regarding claims 14,18 and 19, 17/437118 teaches that the steps of contacting of cell culture with functionalized magnetic beads, retaining of the beads, washing and eluting are carried out in a combined bioreactor vessel/contactor and magnetic separator (claims 28 and 29).

Regarding claims 26 and 32, 17/437118 teaches that a feed from a mixture of cell culture and magnetic beads comprising the bound biomolecules are provided to a magnetic separator or a process of providing magnetic beads to a magnetic separator followed by providing a feed from the cell culture (claim 28).

Regarding claim 27, 17/437118 teaches that contacting of magnetic particles can be with a cell culture (unclarified culture) or with a biological solution (cell depleted cell culture) (claims 1 and 3).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6, 21, 24, 25 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 29 of co-pending Application No. 17/437,118 in view of Oscarsson (WO 2015/034428). 
The teachings of the co-pending claims as they relate to claim 1 are given previously and incorporated here.
The claims of 17/437,118 recite that steps of contacting of biomolecules with functionalized magnetic particles, retaining magnetic particles with a magnetic field, washing with washing liquid, eluting bound molecule while retaining the magnetic particles are carried out in a combined contactor/bioreactor and magnetic separator (claims 1, 3 and 29).
The claims 1, 3 and 29 of 17/437,118 differ from the instant claims in that they do not teach the cleaning, re-equilibration of magnetic beads and its recirculation to a bioreactor (as stated earlier bioreactor is a devise or system to support a biologically active environment) or contactor. 
However, Oscarsson teaches a method of separation of biomolecules where after elution the magnetic beads are cleaned in place, re-equilibrated and reused in the magnetic separator or cell culture tank/re-circulation tank (pg. 21 para 107-110 lines 13-29).
 It would have been therefore obvious to one of ordinary skill in the art to have modified the method of the claims of 17/437,118 to employ the cleaning and reusing of beads as taught by Oscarsson because it offers a continuous or semi continuous system to process batches at lower cost by the reuse of functionalized magnetic beads (pg.15 para 77 line 9 and para 78 line 18).
This is a provisional nonstatutory double patenting rejection.

Claims 7 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of co-pending Application No. 17/437,118 in view of Cao et, al., (Immobilization Staphylococcus Protein A on Magnetic cellulose microspheres for IgG affinity purification. Artif. Cells Nanomed. Biotechnol. 80:5, 467-4, 2009). 
The teachings of the co-pending claims as they relate to claims 1 and 27 for claims 7 and 29 are given previously and incorporated here. 
The claims of 17/437,118 do not recite the concentration of the biomolecule in the cell culture or biological solution or the antibody binding capacity of the functionalized magnetic particles capable of binding the biomolecule. Cao et.al., teaches of functionalized magnetic polymeric spheres with antibody binding capacity of 1.1 to 1.2 mg/ml. 
Thus, it would have been obvious to a person of ordinary skill in the art to use the magnetic particles of Cao that have a binding capacity of 1.1 to 1.2 mg/ml along with target immunoglobulin at a concentration of 1 mg/ml in the separation method of 17/437,118. Because both references teach methods for separating biomolecules from cell culture, it would have been obvious to one skilled in the art to substitute one magnetic particle for another to achieve the predictable result of separating biomolecules from cell culture. Furthermore, it would have been obvious to provide a cell culture of 1mg/ml of target along with the magnetic beads of Cao in order to provide a culture that meets the binding capacity of Cao.
This is a provisional nonstatutory double patenting rejection.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 and 34 of co-pending Application No. 17/437,118   in view of Holschuh and Schwaemmle (Preparative Purification of Antibodies with Protein A—An Alternative to Conventional Chromatography. J. of Magnetism and Magnetic Materials 293 (2005) 345–348).  
The teachings of the co-pending claims as they relate to claim 1 are given previously and incorporated here.
The claims of 17/437,118 teach the use a membrane chromatography device it does not teach use of chromatography column. 
Holschuh and Schwaemmle (pg. 346 column 3 lines 29- 31 and column 4 lines 1-6) teaches the use of column chromatography after elution for further purification of the target molecule. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified the method of 17/437,118 by substituting one known method for another to purify the biomolecules after elution from the functionalized magnetic particles to achieve the predictable result of isolating the biomolecule from the eluate. 
This is a provisional nonstatutory double patenting rejection.

Claims 15, 16, 20, 33 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of co-pending Application No. 17/437,118) over Henon (US 2013/0244322). 
The teachings of the co-pending claims as they relate to claims 1, 14, 26 and 32 for claims 15, 16, 20, 33 and 34 are given previously and incorporated here.
The claims of 17/437,118 do not teach that the bioreactor/contactor is a flexible bag or that it is mounted on a tray adapted to rock around a horizontal axis which has at least one magnet or magnet holder. 
Henon teaches of flexible bags (pg.1 para 13 and 14 lines 38-52) to grow cells (bioreactors that are flexible bags) (pg.1 column 2 para 14 lines 47-54) placed on a horizontal support plate or tray (pg. 2 column 4 para 29 lines 29-34) which is mounted on an agitation devise that moved around its horizontal axis. 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified claim 29 of 17/437,118 by using the flexible bioreactors of Henon placed on a tray of Henon adapted to move around a horizontal axis. In doing so it would have enabled the contacting of biomolecules with the functionalized magnetic particles, as in the method of 17/437,118, inside the flexible bags of Henon on the movable tray of Henon to perform the steps of contacting, washing and optionally the steps of eluting. In doing so one of ordinary skill would have arrived at the predictable method as described in the claims 15, 16, 20, 33 and 34 of the instant application. One would have been motivated to make these modifications because Henon also teaches that flexible bags have good permeability to oxygen and carbon dioxide which allows a good aeration of the contents of the bag and lowers the risk of contamination (pg.1 para 13 lines 37-46). 
This is a provisional nonstatutory double patenting rejection.

Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of co-pending Application No. 17/437,118 in view of Florescu (International Pub. No. WO 2011/059512). 
The teachings of the co-pending claims as they relate to claims 1 and 21 are given previously and incorporated here.
The claims of 17/437,118 do not teach the functionalized magnetic beads used in the method for separation of biomolecules are supplied dry. 
Florescu teaches of lyophilized microspheres containing magnetic particles coated with antibodies, polymers, surfactants and bulking agents (pg.9 para 41 lines 12-18). By doing so Florescu eliminated the need to refrigerate the magnetic particles and facilitated storage and distribution (pg.5 para 9 lines 18-19). 17/437,118 employs the use of magnetic beads. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the functionalized magnetic beads used in the method of 17/437,118 by providing dry magnetic particles in a polymer (polysaccharide) with a protein (Protein A). By adding the method of Floreasu of providing dry beads the magnetic separation method of 17/437,118 could have reduced the cost of separation by avoiding the use of refrigeration during storage and distribution.
 This is a provisional nonstatutory double patenting rejection.

Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 29 of co-pending Application No. 17/437,118  in view of Oscarsson (WO 2015/034428). 
The teachings of the co-pending claims as they relate to claims 1 and 21 are given previously and incorporated here.
The claims of 17/437,118 do not teach how the magnetic beads are conveyed to the bioreactor or contactor or the magnetic separator and from the separator to the elution cell.
 The teachings of the Oscarsson as they relate to claim 23 are given previously and incorporated here.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified the method in the co-pending claims such that the combination of various compartments and devices used in the 17/437,118 would have been connected via pre-sterilized tubing and connectors to convey magnetic particles to bioreactor or contactor or separator. It would have been obvious using know technique of supplying magnetic beads in sterile tubing as it would have been the method to have supplied the magnetic beads in an aseptic manner. 
This is a provisional nonstatutory double patenting rejection.

Claim 51 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 37, of co-pending Application No. 17/437,118 in view of Johansson and Palmgren (US Pub. No.  2014/0329995). 
The teachings of the co-pending claims as they relate to claim 1 are given previously and incorporated here.
The claims of 17/437,118 teach that the magnetic particles comprise a porous polymer matrix with one or more magnetic granules embedded in it (claim 37) and comprises ligands capable of binding biomolecules (claims 1 and 3).
The claims of 17/437,118 do not teach that the porous magnetic beads comprise of at least 10 mg/ml Fc binding proteinaceous ligands covalently bound to matrix and that the target biomolecule is an immunoglobulin. 
Johansson and Palmgren teaches the use ligand covalently bound to a matrix at a density of 7-15 mg/ml (pg.2 column 4 para 25 lines 47-51) to separate immunoglobulins. Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the ligand of 17/437,118 with the ligands of Johansson and Palmgren capable of binding an immunoglobulin at a density of 10mg/ml of Johansson and Palmgren. Because the ligand at the density as taught by Johansson and Palmgren would have yielded the predictable results of high binding capacity for immunoglobulins and immunoglobulin-containing proteins (pg.2 column 4 para 25 lines 49-51).

Claim 67 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 37, of co-pending Application No. 17/437,118 in view of Johansson and Palmgren (US Pub. No.  2014/0329995). 
The teachings of the co-pending claims as they relate to claim 1 are given previously and incorporated here.
The claims of 17/437,118 teach that the magnetic particles comprise a porous polymer matrix with one or more magnetic granules embedded in it (claim 37) and comprises ligands capable of binding biomolecules (claims 1 and 3).
The claims of 17/437,118 do not teach that the porous magnetic beads comprise ligands that are one or more alkali stabilized mutants of SpA Fc -binding domains.
         The method of Johansson and Palmgren teaches the use of alkali stabilized mutants (pg.2 column 1 para 19 lines 52-60) of SpA Fc binding domains (pg.2 column 1 para 17 lines 31-38). Johansson and Palmgren also teaches the reuse of matrix bound to polypeptide capable of interacting with an immunoglobulin. Before reuse, the matrix of Johansson and Palmgren is washed with NaOH and the cycle of contacting, binding, eluting and washing in place of matrix is repeated at least 20 times. Therefore, it would have been obvious to one of ordinary skill in the art to have used mutants resistant to harsh alkaline cleaning conditions of Johansson and Palmgren in the method of the claims of 17/437,118 to enable reuse of the beads for multiple separation cycles to reduce costs (Johansson and Palmgren pg.2 column 4 para 25 lines 49-51).
This is a provisional nonstatutory double patenting rejection.

16/470,607
Claims 1, 6, 12, 13, 14, 21, 24,25, 26, 27, 32 and 43 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,4, 5,   
16, 22-27, 31, 32,42, 43 and 45 of co-pending Application No.16/470,607 (herein referenced as 16/470,607). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending Application recites a method of magnetic separation of a biomolecule from a cell culture. 

Regarding claims 1,12, 13 and 27, 16/470,607 teaches of a feed from a cell culture (without any steps of clarification of cell culture) comprising biomolecule and magnetic beads comprising ligands capable of binding said biomolecule, to a magnetic separator/contactor (claims 1, 3, 22 and 24), separating by the magnetic separator said magnetic beads with the bound biomolecule from the rest of the feed (1, 3, 4, 22, 25, 27 and 31), washing out other components from the magnetic separator (claims 4, 25 and 26) other than those magnetically bound to the parts of magnetic material and elution (claims 1, 22, 27, 31 and 43). 

Regarding claims 6, 21, 24 and 25 16/470,607 teaches that the magnetic beads are sterilized by cleaning in place, equilibrated and reused/recirculated (claims 2, 5, 16,23, 24, 27,31,32, 42, 43 and 45) to the capturing cell (bioreactor/contactor) (3 and 24) or magnetic separator (claims 1, 4 and 22).

Regarding claim 14, 26,32 and 43, 16/470,607 teaches of a capturing cell (bioreactor/contactor) where a feed of cell culture is mixed with magnetic beads before forwarding to magnetic separator (claims 2 and 24) and after elution the beads are forwarded from the elution cell for reuse (claims 2, 16, 23 and 24).
         This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2,3,4 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 22, 25, 26, 27, 34, 41 and 47 of co-pending Application No. 16/470,607 and in view of Kaeppler et al. (In Situ Magnetic Separation for Extracellular Protein Production. J. Biotech. and Bioeng. 2008; l05: 579-585) (hereinafter “Kaeppler”). 
The teachings of the co-pending claims as they relate to claim 1 are given previously and incorporated here.
 The claims of 16/470,607 teach the separation of a biomolecule by the use of a magnetic separator to contact, retain, wash and then forwarding to an eluting cell, both with retaining arrangement which can be a magnetic field. However, the claims of 16/470,607 do not teach that the magnetic field for the retaining arrangement is provided using a HGMS. 
The teachings of the Kaeppler as they relate to claims 2,3,4 and 5 are given previously and incorporated here.
Therefore, it would have been obvious to one of ordinary skill of the art to have modified the claims 1, 4, 22, 25, 26, 27, 34, 41 and 47 of co-pending Application No. 16/470,607 by having used the method of Kaeppler that teaches that providing or releasing of a gradient magnetic field as produced by HGMS during the various steps of contacting, washing and elution of functionalized magnetic adsorbents to separate, clean and recover (rapidly) biomolecules, would have obtained the claims 2, 3, 4 and 5 of the  instant application. Thus, the claimed invention is prima facie obvious because Kaeppler teaches HGMS relies on using a batch adsorption step in which micron-sized magnetic adsorbents bind the target and can subsequently be removed completely and rapidly from the broth by magnetic separation and reduces the contaminants associated with other separation processes (Kaeppler pg. 535 column 2 lines 17-19 and pg. 536 lines 1-11) to obtain the predictable result of separation of biomolecules. 

Claims 7 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 22 of the co-pending Application No. 16/470,607 in view of Cao et, al., (Immobilization Staphylococcus Protein A on Magnetic cellulose microspheres for IgG affinity purification. Artif. Cells Nanomed. Biotechnol. 80:5, 467-4, 2009). 
The teachings of the co-pending claims as they relate to claims 1 and 27 for claims 7 and 29 are given previously and incorporated here.
The claims of 16/470,607 do not recite the concentration of the biomolecule in the cell culture or about the binding capacity of the functionalized magnetic particles.
The teachings of Cao et al., as they relate to claims 7 and 29 are given previously and incorporated here. 
The claims of 16/470,607 teach a method for the separation of a biomolecule using a magnetic particle capable of binding the target biomolecule.  Cao teaches a method of separation of biomolecule using a magnetic particle with a binding capacity of 1.1 to 1.2 mg/ml along with the being an immunoglobulin. Since both references teach the use of functionalized magnetic particles to separate target biomolecules it would have been obvious to one skilled in the art to use a solution that comprises at least 1mg/ml of target biomolecule at the binding capacity of the magnetic particles of Cao and substituting the magnetic particles of 16/470,607  with the magnetic particles of Cao to achieve the achieve the predictable result of separation of  biomolecule from a solution that comprises at least 1mg/ml of target biomolecule as indicated in the claims 7 and 29 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22, 27, 31, 41, 43 and 44 of co-pending Application No. 16/470,607 in view of Holschuh and Schwaemmle (Preparative Purification of Antibodies with Protein A—An Alternative to Conventional Chromatography. J. of Magnetism and Magnetic Materials 293 (2005) 345–348). 16/470,607 does not teach use of chromatography column in the downstream processing of the eluate. 
The teachings of the co-pending claims as they relate to claim 1are given previously and incorporated here.
The claims of 16/470,607 teach a method of magnetic separation of a biomolecule involving steps of contacting, washing and eluting of functionalized magnetic beads.
The claims of 16/470,607 do not teach of downstream processing of the elute involving column chromatography.
Holschuh and Schwaemmle teaches magnetic separation of a target and elution of the target molecule from the magnetic particles. The reference teaches that the 

eluate is applied directly to a chromatography column (pg. 346 column 3 lines 29- 31 and column 4 lines 1-6). 
Therefore, it would have been obvious to one of ordinary skill in the art to have used of chromatography columns to further process the eluate because Holschuh and Schwaemmle teaches the use of chromatography column in the separation process (pg.346 column 4 lines 2-3). Thus, it would have been obvious to one having ordinary skill in the art to have used chromatography in combination with the separation method of the claims of 16/470,607 to achieve the predictable results of purifying the biomolecule.
This is a provisional nonstatutory double patenting rejection.

Claims 15, 16, 20,26, 32, 33 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7, 8, 22, 24, 28 and 29 of co-pending Application No. 16/470,607 in view of Henon (US 2013/0244322). 
The teachings of the co-pending claims as they relate to claims 1 and 14 are given previously and incorporated here.
The claims of 16/470,607 teach that the cell culture with biomolecules and magnetic beads are contacted in the magnetic separator (claims 1,6, 7, 22,28 and 29,) or capturing cell (claims 3, 8 and 24). 
However, the claims of 16/470,607 do not teach how long the cell culture with biomolecules is cultivated in the capturing cell (bioreactor) before forwarding to the magnetic separator or that the capturing cell (bioreactor/contactor) is a flexible bag or 

that it is mounted on a tray adapted to rock around a horizontal axis which has at least one magnet or magnet holder. 
The teachings of Henon as they apply to claim 1 and 14 from which claims 15,16, 20,26,32,33 and 34 depend, are given previously in this office action and are fully incorporated.
Thus, it would have been obvious to one having ordinary skill in the art to cultivate cells in a bioreactor (flexible bag) to have had good permeability to oxygen and carbon dioxide which would have allowed a good aeration for the cells cultivated in the flexible bag with lowered the risk of contamination (pg.1 para 13 lines 37-46). One of ordinary skill would have also placed the flexible bag on a horizontally moving rocker as taught by Henon in order to modify the separation method of 16/470 and be used in combination with a magnet or magnetic holder in order to practice the magnetic separation set forth in the claims of the co-pending application16/470,607.
This is a provisional nonstatutory double patenting rejection.

Claims 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 24 of co-pending Application No. 16/470,607 in view Kaeppler et al. (J. Biotech. and Bioeng. 2008; l05: 579-585). (hereinafter “Kaeppler”). 
The teachings of the co-pending claims as they relate to claims 1 and 14 are given previously and incorporated here.


The claims of 16/470,607 teach that a cell culture is mixed with magnetic beads capable of binding the target molecule in a capturing cell (bioreactor/contactor) and of the inclusion of wash steps before elution in a magnetic separation method.
 However, the claims of 16/470,607 do not teach of the bioreactor vessel configured for magnetic retention of magnetic beads or that the steps of washing or optionally the steps of elution are done in the bioreactor vessel.
The teachings of Kaeppler as they relate to claims 1,14, 18 and 19 are given previously and incorporated here.
Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated a magnetic retention arrangement as described by Kaeppler and in doing so would have been able to modify the separation method as taught by the claims of the co-pending application 16/470,607. Thus, it would have been obvious to one of ordinary skill in the art to integrate the technique of adding magnetic retention configuration of Kaeppler to a bioreactor vessel (capturing cell) of the claims of 16/470,607, for rapid recovery of magnetic adsorbents

Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5, 22,27 and 32 of co-pending Application No. 16/470,607 in view of Florescu (International Pub. No. WO 2011/059512). 
The teachings of the co-pending claims as they relate to claims 1 and 21 are given previously and incorporated here.


The claims of 16/470,607 teach the use of functionalized magnetic beads in a method of magnetic separation of a biomolecule.
The claims of 16/470,607 do not teach the functionalized magnetic beads used in the method for separation of biomolecules are supplied dry. 
The teachings of Florescu as they relate to claim 22 are given previously and incorporated here. 
Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of providing dry magnetic beads as taught by Florescu, to modify the magnetic particles of the claims of the co-pending application 16/470,607 for the predictable result of enabling reduction of cost of separation of a biomolecule by avoiding the use of refrigeration during storage and distribution.
 This is a provisional nonstatutory double patenting rejection.

Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,9, 20, 30 and 40 of co-pending Application No. 16/470,607 in view of Oscarsson (WO 2015/034428).
 The teachings of the co-pending claims as they relate to claims 1 and 21 are given previously and incorporated here.
The claims of 16/470,607 teach that parts of the apparatus are connected via pre-sterilized, flexible tubing and aseptic connectors. 
The claims of 16/470,607 do not teach how the magnetic beads are conveyed from capturing cell to the bioreactor or contactor or to the magnetic separator and from 
the separator to the elution cell and from the elution cell to an intermediate cell (bead container). 
The teachings of Oscarsson as they relate to claim 23 are given previously and incorporated here. 
Therefore, it would have been prima facie obvious to one of ordinary skill that the magnetic beads of the claims of 16/470,607 would have been conveyed via pre-sterilized tubing and connectors to convey magnetic particles to bioreactor or contactor or separator as it would have been prima facie obvious in the case of Oscarssson where the reference teaches that apparatus (flow system setup)  for separation includes, a container for collecting magnetic particles, cell culture/feed tank including additional tubing, valves and connectors (pg.17 para 84 lines 11-13 and that magnetic separator device included in a flow system setup was thoroughly cleaned using 10 liters of 1 M NaOH solution. The solution was circulated in the system, bringing it in contact with all tubing, valves and components. The system was further rinsed with de-ionized pyrogen free waster followed by PBS buffer. The cleaned magnetic separator was then aseptically connected to the cell culture tank (pg. 19 para 94-96 lines 4-14). Oscarsson also teaches that suspended magnetic particles were transferred to the culture/feed tank (bioreactor or contactor) and to the magnetic separator (pg.17 para 88 lines 37-30). It would have been therefore been obvious to have used a known technique of supplying magnetic beads through pre-sterilized flexible tubing and aseptic connectors as it would have been the method to aseptically transfer the sterilized magnetic beads. 
This is a provisional nonstatutory double patenting rejection.

Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 22 of co-pending Application No. 16/470,607 in view of Oscarsson (WO 2015/034428).
The teachings of the co-pending claims as they relate to claim 1 are given previously and incorporated here.
The claims of 16/470,607 do not teach that the cell culture from which a biomolecule is separated is a cell depleted culture. 
However, Oscarsson teaches a method in which the cell culture used as a feedstock for purification of an antibody can be an unclarified culture (pg. 18 para 93 line 29 and pg.19 line 1) or alternatively a cell depleted culture (pg.22 para 113, lines 15-16).
 The claims of 16/470,607 teach a method of separation of a biomolecule from a solution containing cells. The instant application is method of separation of biomolecules from a solution that contains cells or is cell depleted. Therefore, it would have been obvious to a person of ordinary skill in the arts to have modified claims 1 and 22 of 16/470,607 by using the cell depleted cell culture of Oscarsson to arrive at one of the limitations of the instant application claim 27.  As the functionalized magnetic particles are specific in binding the target biomolecules in the solution and consequently the presence or absence of cells in the solution does not play a role in the specific targeting and separation of the biomolecule using magnetic separation methods as taught by Oscarsson. Therefore, one having ordinary skill in the art would have had a reasonable expectation of success in substituting one feedstock for another because 


Claims 51 and 67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 22 of co-pending Application No. 16/470,607 in view of Oscarsson (WO 2015/034428) and further Johansson and Palmgren (US Pub. No.  2014/0329995). 
The teachings of the co-pending claims as they relate to claim 1 are given previously and incorporated here. 
The claims of 16/470,607 teach the use of magnetic particles capable of binding biomolecules for a magnetic separation method.
 However, the claims of 16/470,607 do not teach the use porous magnetic particles with at least 10 mg/ml Fc binding proteinaceous ligands covalently coupled to the to the porous polymer and that the ligands are alkali stabilized mutants of SpA Fc-binding domains and that the target biomolecule is an immunoglobulin. 
Oscarsson teaches about magnetic beads that comprise of a porous matrix with one or more magnetic particles embedded (pg.9 para 46 lines 10-14 and para 48 lines19-21 and page 11 para 55 lines 1-5) with proteinaceous ligands covalently coupled to the porous matrix (pg.9 para48 lines19-21 and pg.19 para 98 line 19). Oscarsson also teaches that the target biomolecule is an antibody.
Oscarsson does not teach the use of at least 10 mg/ml Fc binding proteinaceous ligands bound to the magnetic bead or that the ligands are alkali stabilized mutants. 
Johansson and Palmgren teaches the use of alkali stabilized mutants (pg.2 column 1 para 19 lines 52-60) of SpA Fc binding domains (pg.2 column 1 para 17 lines 31-38) a density of 7-15 mg/ml (pg.2 column 4 para 25 lines 47-51) of ligand for the separation of immunoglobulins. Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the magnetic beads of 16/470,607 using the magnetic beads of Oscarsson with porous matrix with one or more magnetic particles embedded and the alkali stabilized ligand Johansson and Palmgren, at a density of at least 10 mg/ml as described by the method of Johansson and Palmgren. 
Because Oscarsson teaches that porosity of the matrix allows only molecules up to a certain molecular weight to penetrate into the interstices of the matrix, so that the product selectively adsorbs dissolved substances out of solution (Oscarsson pg.2 para 10 lines 22-25). Oscarsson also teaches that using Protein A along with the magnetic particles helps in the separation of antibodies by specific binding of antibodies to Protein A from a cell culture (pg.19 para 98 lines 19-26).   Johansson and Palmgren teaches that high content of ligands covalently bound to the porous matrix (7-15 mg/ml) results in high binding capacity for immunoglobulins and immunoglobulin-containing proteins (pg.2 column 4 para 25 lines 49-51). Johansson and Palmgren also teaches alkali stabilized mutants (pg. 1 column 3 para 5 lines 48-61 and column 4 lines1-9) can withstand cleaning in place (CIP) under alkaline conditions which is a standard practice of cleaning of the matrix (pg.1 para 5 lines 50-61 and column 4 lines 1-9). This would have resulted in the predictable result of the reuse of sterile functionalized magnetic beads with porous matrix covalently bound to alkali stabilized mutants of SpA Fc binding domains at a density of the claimed instant application and would have resulted in the rapid separation method of a biomolecule at reduced cost.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subha Susan Jacob whose telephone number is (571)272-8268. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached on 571-270-0305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S.J./Examiner, Art Unit 4171    

/JULIET C SWITZER/Primary Examiner, Art Unit 1634                                                                                                                                                                                                                                                                                                                                                                                                            /BAO-THUY L NGUYEN/
Supervisory Patent Examiner, Art Unit 1677
October 13, 2022